Exhibit 10.1
FORM OF EXCHANGE AGREEMENT
     EXCHANGE AGREEMENT (this “Agreement”), dated as of December 6, 2011, by and
between Galena Biopharma, Inc., a Delaware corporation, with offices located at
310 N. State Street, Suite 208, Lake Oswego, Oregon 97034 (the “Company”), and
the investor that is a signatory to this Agreement (the “Investor”).
     WHEREAS:
     A. The Company entered into that certain Underwriting Agreement, dated as
of March 1, 2011 (the “March Underwriting Agreement”), and that certain
Underwriting Agreement, dated as of April 15, 2011 (the “April Underwriting
Agreement”), pursuant to which, among other things, the Company sold and issued
(i) shares of the Company’s common stock, par value $0.0001 per share (the
“Common Stock”), and (ii) warrants (“Warrants”) to purchase shares of Common
Stock.
     B. The Investor currently holds one or more Warrants to purchase the number
of shares of Common Stock set forth opposite the Investor’s name on Schedule 1
attached hereto (the “Investor Warrants”).
     C. The Company and the Investor desire to enter into this Agreement,
pursuant to which, among other things, the Investor shall surrender to the
Company for cancellation the Investor Warrants in exchange for the Company’s
issuance to the Investor of one share of Common Stock for each 1.4285714 shares
of Common Stock purchasable under the Investor Warrants (collectively, the
“Exchange Shares”).
     D. The Company may enter into agreements similar to this Agreement with one
or more other holders of Warrants, subject to the terms of this Agreement.
     E. The exchange of the Investor Warrants for the Exchange Shares is being
made in reliance upon the exemption from registration provided by
Section 3(a)(9) of the Securities Act.
     F. Capitalized terms used herein and not otherwise defined herein shall
have the respective meanings ascribed to them in the April Underwriting
Agreement.
     NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the Company and the Investor hereby agree as
follows:
     1. EXCHANGE OF INVESTOR WARRANTS. Subject to satisfaction (or waiver) of
the conditions set forth in Sections 4 and 5 below, on the Closing Date (as
defined below) the Investor shall, and the Company shall, pursuant to
Section 3(a)(9) of the Securities Act, exchange the Investor Warrants for the
Exchange Shares. At the Closing (as defined below), the following transactions
shall occur (such transactions in this Section 1, the “Exchange”):
          (a) Delivery. In exchange for the Investor Warrants, the Company shall
cause the Transfer Agent for the Common Stock to credit the Exchange Shares to
the Investor’s or its designee’s balance account with the Depositary Trust
Company (“DTC”) Fast Automated Securities Transfer Program. The Investor shall
deliver or cause to be delivered to the Company

1



--------------------------------------------------------------------------------



 



(or its designee) the Investor Warrants as soon as commercially practicable
following the date hereof. Immediately following the Closing Date and the
completion of the deposit of the Exchange Shares with the Investor’s or its
designee’s balance account with DTC, the Investor Warrants shall be cancelled.
          (b) Other Documents. The Company and the Investor shall execute and/or
deliver such other documents and agreements as are customary and reasonably
necessary to effectuate the Exchange.
          (c) Closing. Notwithstanding anything to the contrary contained
herein, the Closing shall occur simultaneously with the execution of this
Agreement by the parties hereto on the date hereof (the “Closing Date”) and the
Company shall be required to deliver the Exchange Shares to the Investors
through DTC no later than the date hereof.
          (d) Consideration. The Exchange Shares shall be issued to the Investor
in exchange for the Investor Warrants and without the payment of any additional
consideration in accordance with Section 3(a)(9) of the Securities Act.
     2. REPRESENTATIONS AND WARRANTIES
          (a) Investor Representations and Warranties. The Investor hereby
represents and warrants to the Company, as of the date hereof and as of the
Closing Date, as follows:
          (b) Organization; Authority. The Investor is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement and carry out its
obligations hereunder. The execution, delivery and performance by the Investor
of the transactions contemplated by this Agreement has been duly authorized by
all necessary action on the part of the Investor. This Agreement has been duly
executed and delivered by the Investor, and constitutes the valid and legally
binding obligation of the Investor, enforceable against it in accordance with
its terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors’ rights and remedies.
          (c) No Conflicts. The execution, delivery and performance by the
Investor of this Agreement and the consummation by the Investor of the
transactions contemplated hereby will not (i) result in a violation of the
organizational documents of the Investor or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Investor is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to the Investor, except in the case of clauses (ii) and (iii)
above, for such conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of the Investor to perform its obligations
hereunder.

2



--------------------------------------------------------------------------------



 



          (d) Ownership of Investor Warrants. The Investor is the sole record
and beneficial owner of the Investor Warrants and will transfer and deliver to
the Company at the Closing valid title to the Investor Warrants, free from
preemptive or similar rights, taxes, liens, charges and other encumbrances.
          (e) Company Representations and Warranties. The Company represents and
warrants to the Investor, as of the date hereof and as of the Closing Date as
follows:
          (f) Organization and Qualification. Each of the Company and its
Subsidiaries is an entity duly organized and validly existing and in good
standing under the laws of the jurisdiction in which it is formed, and has the
requisite power and authorization to own its properties and to carry on its
business as now being conducted and as presently proposed to be conducted. Each
of the Company and its Subsidiaries is duly qualified as a foreign entity to do
business and is in good standing in every jurisdiction in which its ownership of
property or the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing would not have a Material Adverse Effect.
          (g) Authorization; Enforcement; Validity. The Company has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement and to issue the Exchange Shares in accordance
with the terms hereof. The execution and delivery of this Agreement by the
Company and the consummation by the Company of the transactions contemplated
hereby, including, without limitation, the issuance of the Exchange Shares, have
been duly authorized by the Company’s board of directors and no further filing,
consent or authorization is required by the Company, its board of directors or
its stockholders or other governing body. This Agreement has been duly executed
and delivered by the Company, and constitutes the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors’ rights and remedies and except as rights to
indemnification and to contribution may be limited by federal or state
securities law.
          (h) Issuance of Securities. The issuance of the Exchange Shares is
duly authorized and upon issuance in accordance with the terms of this
Agreement, the Exchange Shares will be validly issued, fully paid and
non-assessable and free from all preemptive or similar rights, taxes, liens,
charges and other encumbrances with respect to the issue thereof. The Exchange
Shares shall be issued without any restrictive legend and may be freely resold
by the Investor without any restrictions.
          (i) No Conflicts. The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby (including, without limitation, the issuance of the Exchange
Shares) will not (i) result in a violation of the Certificate of Incorporation
(including, without limitation, any certificates of designation contained
therein) or other organizational documents of the Company or any of its
Subsidiaries, any capital stock of the Company, or Bylaws, (ii) conflict with,
or constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or

3



--------------------------------------------------------------------------------



 



give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party, or (iii) result in a violation of any law,
rule, regulation, order, judgment or decree (including, without limitation,
federal and state securities laws and regulations and the rules and regulations
of the Principal market) applicable to the Company or any of its Subsidiaries or
by which any property or asset of the Company or any of its Subsidiaries is
bound or affected except, in the case of clause (ii) or (iii) above, to the
extent such violations would not have a Material Adverse Effect.
          (j) Consents. The Company is not required to obtain any consent from,
authorization or order of, or make any filing or registration with any court,
Governmental Entity or any regulatory or self-regulatory agency or any other
Person in order for it to execute, deliver or perform any of its obligations
under, or contemplated by, this Agreement in accordance with the terms hereof.
All consents, authorizations, orders, filings and registrations which the
Company is required to obtain at or prior to the Closing have been obtained or
effected on or prior to the Closing Date. Except as disclosed in the Company’s
Current Report on Form 8-K filed with the Commission on November 18, 2011, the
Company is not in violation of the requirements of The Nasdaq Stock Market
(“Nasdaq”), and has no knowledge of any other facts or circumstances which could
reasonably be expected to lead to delisting or suspension of the Common Stock
from trading thereon in the foreseeable future.
          (k) Disclosure. The Company confirms that neither it nor any other
Person acting on its behalf has provided the Investor or its agents or counsel
with any information that constitutes or could reasonably be expected to
constitute material, nonpublic information. The Company understands and confirms
that the Investor will rely on the foregoing representations in effecting
transactions in securities of the Company. No event or circumstance has occurred
nor does any information exist with respect to the Company or any of its
Subsidiaries or its or their business, properties, prospects, operations or
financial conditions, that, under applicable law, rule or regulation, requires
public disclosure or announcement by the Company, except for such event,
circumstances or information that has been so publicly announced or disclosed.
          (l) No Commissions. No commission or other remuneration is paid or
payable by the Company directly or indirectly to any Person for effecting the
transactions contemplated by this Agreement.
          (m) Securities Law Exemptions. Assuming the accuracy of the
representations and warranties of the Investor contained herein, the offer and
issuance by the Company of the Exchange Shares is exempt from registration under
the Securities Act. The offer and issuance of the Exchanged Securities is exempt
from registration under the Securities Act pursuant to the exemption provided by
Section 3(a)(9) thereof.
          (n) Transfer Taxes. On the Closing Date, all share transfer or other
taxes (other than income or similar taxes) which are required to be paid in
connection with the issuance of the Exchange Shares to be exchanged with the
Investor hereunder will be, or will have been, fully paid or provided for by the
Company, and all laws imposing such taxes will be or will have been complied
with.

4



--------------------------------------------------------------------------------



 



          (o) Exchange Terms. None of the terms offered to any other holder of
the Investor Warrants relating to the exchange, amendment or early exercise
thereof (any such event being a “Warrant Exchange”) are more favorable to such
person than those provided to the Investor pursuant to the terms of this
Agreement.” Further, the Company will not execute a warrant exchange for 90 days
on different terms.
          (p) Reverse Stock Split. The Company agrees to a restriction on
announcing or doing a reverse stock split for at least 30 days.
          (q) Financings. The Company agrees not to conduct a financing for at
least 30 days.
     3. CERTAIN COVENANTS AND AGREEMENTS.
          (a) Reasonable Best Efforts. Each party shall use its reasonable best
efforts timely to satisfy each of the conditions to be satisfied by it as
provided in Sections 4 and 5 of this Agreement.
          (b) Form 8-K. On or before 9:30 a.m., New York time, on the date
hereof, the Company shall file a Current Report on Form 8-K describing all the
material terms of the transactions contemplated by this Amendment in the form
required by the 1934 Act (the “8- K Filing”). From and after the issuance of the
8-K Filing, the Company shall have disclosed all material, non-public
information (if any) delivered to the Investor by the Company or any of its
Subsidiaries, or any of their respective officers, directors, employees or
agents in connection with the transactions contemplated by the Agreements or
otherwise. Without the prior written consent of the Investor, neither the
Company nor any of its Subsidiaries or affiliates shall disclose the name of the
Investor in any filing, announcement, release or otherwise, except to the extent
required by law, rule or regulation.”
          (c) [Intentionally Omitted]
          (d) Section 3(a)(9). The Company represents that the exchange of the
Investor Warrants for the Exchange Shares is being made in reliance upon the
exemption from registration provided by Section 3(a)(9) of the 1933 Act and
agrees not to take any position contrary to this Section 3(c). For the purposes
of Rule 144, the Company acknowledges that the holding period of the Exchange
Shares may be tacked onto the holding period of the Investor Warrants and the
Company agrees not to take a position contrary to this Section 4(c). The Company
agrees to issue so-called “freely tradable” Exchange Shares without any
restrictions on transfer and without any restrictive legend.
          (e) Participation Right. The Company agrees that if, at any time or
from time to time during the one-year period following the date of this
Agreement, the Company undertakes a Subsequent Placement (as defined below), the
Company shall offer the Investor the opportunity to participate to the extent of
the Investor’s Ratable Share (as defined below) of up to 30% of the total
offering amount of the Subsequent Placement on the same terms and conditions as
the other offerees in the Subsequent Placement. The Investor’s “Ratable Share”
for this purpose means the proportion that the number of the Exchange Shares
bears to the total number of shares of Common Stock issued by the Company
pursuant to this Agreement and one

5



--------------------------------------------------------------------------------



 



or more similar agreements, if any, in exchange for the Warrants (not to exceed
an aggregate of 12,275,416 shares of Common Stock, including the Exchange
Shares).
          (f) For the purposes of this Section 3, the following definitions
shall apply:
               (i) “Common Share Equivalents” means, collectively, Options and
Convertible Securities.
               (ii) “Common Stock” means (i) shares of common stock, $0.0001 par
value per share, of the Company and (ii) any capital stock into which such
common stock shall have been changed or any share capital resulting from a
reclassification of such common stock.
               (iii) “Convertible Securities” means any stock or securities
(other than Options) convertible into or exercisable or exchangeable for Common
Stock.
               (iv) “Excluded Securities” means the issuance of (a) shares of
Common Stock or options to employees, officers or directors of the Company or
its subsidiaries pursuant to any stock or option plan duly adopted for such
purpose, by a majority of the non—employee members of the Board of Directors of
the Company or a majority of the members of a committee of non-employee
directors established for such purpose, (b) securities upon the exercise or
exchange of or exchangeable for or convertible into shares of Common Stock
issued and outstanding on the date hereof, provided that such securities have
not been amended since date hereof to increase the number of such securities or
to decrease the exercise price, exchange price or conversion price of such
securities, and (c) securities issued pursuant to acquisitions or strategic
transactions approved by a majority of the disinterested directors of the
Company, provided that any such issuance shall only be a Person (or to the
equity holders of a Person) which is, itself or through its subsidiaries, an
operating company or an owner of an asset in a business synergistic with the
business of the Company and shall provide to the Company additional benefits in
addition to the investment of funds, but shall not, for the purposes of this
clause (c), include a transaction in which the Company is issuing securities
primarily for the purpose of raising capital or to an entity whose primary
business is investing in securities.
               (v) “Options” means any rights, warrants or options to subscribe
for or purchase Common Stock or Convertible Securities.
               (vi) “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.
               (vii) “Subsequent Placement” means the offer, sale, grant of any
option to purchase, or other disposition of (or the announcement of any offer,
sale, grant of any option to purchase or other disposition of), by the Company,
directly or indirectly, of any of the Company’s or its subsidiaries’ (but not
including its RXi Pharmaceuticals Corporation subsidiary) equity or equity
equivalent securities, including, without limitation, any debt, preferred stock
or other instrument or security that is, at any time during its life and under
any circumstances, convertible into or exchangeable or exercisable for Common
Shares or Common Share Equivalents.

6



--------------------------------------------------------------------------------



 



     4. CONDITIONS TO COMPANY’S OBLIGATIONS HEREUNDER.
     The obligations of the Company to the Investor hereunder are subject to the
satisfaction of each of the following conditions, provided that these conditions
are for the Company’s sole benefit and may be waived by the Company at any time
in its sole discretion by providing the Investor with prior written notice
thereof:
          (a) The Investor shall have duly executed this Agreement and delivered
the same to the Company.
          (b) The Investor shall have delivered to the Company the Investor
Warrants.
          (c) The representations and warranties of the Investor shall be true
and correct in all respects as of the date when made and as of the Closing Date
as though made at that time (except for representations and warranties that
speak as of a specific date which shall be true and correct as of such specified
date), and the Investor shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Investor at or
prior to the Closing Date.
     5. CONDITIONS TO INVESTOR’S OBLIGATIONS HEREUNDER.
     The obligations of the Investor hereunder are subject to the satisfaction
of each of the following conditions, provided that these conditions are for the
Investor’s sole benefit and may be waived by the Investor at any time in its
sole discretion by providing the Company with prior written notice thereof:
          (a) The Company shall have duly executed this Agreement and delivered
the same to the Investor.
          (b) The Company shall have delivered irrevocable written instructions
to the Transfer Agent for the Common Stock to credit the Exchange Shares to the
Investor or its designee’s balance account through the DTC Fast Automated
Transfer Program.
          (c) From the date hereof to the Closing Date, (i) trading in the
Common Stock shall not have been suspended by the Commission or Nasdaq, and
(ii) trading in securities generally as reported by Bloomberg L P shall not have
been suspended or limited or threatened either (A) in writing by the Commission
or Nasdaq or (B) by falling below the minimum listing maintenance requirements
of Nasdaq, or minimum prices shall not have been established on securities whose
trades are reported by such service, or on Nasdaq, nor shall a banking
moratorium have been declared either by the United States or New York State
authorities nor shall there have occurred any material outbreak or escalation of
hostilities or other national or international calamity of such magnitude in its
effect on, or any material adverse change in, any financial market which, in
each case, in the reasonable judgment of the Investor, makes it impracticable or
inadvisable to consummate the transactions contemplated by this Agreement.
          (d) The Company shall have delivered to the Investor a certificate, in
the form reasonably acceptable to the Investor, executed by the Secretary of the
Company and dated as of

7



--------------------------------------------------------------------------------



 



the Closing Date, as to (i) the resolutions as adopted by the Company’s board of
directors approving the transactions contemplated hereby in a form reasonably
acceptable to the Investor, (ii) the Certificate of Incorporation and (iii) the
Bylaws of the Company, each as in effect at the Closing.
          (e) The representations and warranties of the Company shall be true
and correct as of the date when made and as of the Closing Date as though made
at that time (except for representations and warranties that were made as of a
specific date, which shall be true and correct as of such specific date) and the
Company shall have performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by the Company at or prior to the Closing
Date. The Investor shall have received a certificate, executed by the Chief
Executive Officer of the Company, dated as of the Closing Date, to the foregoing
effect and as to such other matters as may be reasonably requested by the
Investor in the form reasonably acceptable to the Investor.
          (f) The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the issuance of the
Exchange Shares.
          (g) There shall have been no Material Adverse Effect with respect to
the Company since the date hereof.
          (h) The Company shall have delivered to the Investor such other
documents relating to the transactions contemplated by this Agreement as the
Investor or its counsel may reasonably request.
     6. TERMINATION.
     In the event that the Closing does not occur on or before five (5) business
days from the date hereof due to the Company’s or the Investor’s failure to
satisfy the conditions set forth in Sections 4 and 5 hereof (and the other
party’s failure to waive such unsatisfied conditions(s)), either party shall
have the option to terminate this Agreement at the close of business on such
date without liability to the other party. Upon such termination, the terms
hereof shall be null and void and the parties shall continue to comply with all
terms and conditions of the Investor Warrants, as in effect prior to the
execution of this Agreement. Notwithstanding the foregoing, nothing contained
herein shall relieve any party from liability for willful breach of its
representations, warranties, covenants or agreements contained in this
Agreement.
     7. MISCELLANEOUS.
          (a) Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.
          (b) Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

8



--------------------------------------------------------------------------------



 



          (c) Severability. If any provision of this Agreement is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
          (d) Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
          (e) No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
          (f) Further Assurances. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

9



--------------------------------------------------------------------------------



 



          (g) No Strict Construction. The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
          (h) Entire Agreement; Effect on Prior Agreements; Amendments. This
Agreement supersedes all other prior oral or written agreements between the
Investor, the Company, their affiliates and Persons acting on their behalf with
respect to the matters discussed herein, and this Agreement and the instruments
referenced herein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Company nor the Investor makes any
representation, warranty, covenant or undertaking with respect to such matters.
No provision of this Agreement may be amended other than by an instrument in
writing signed by the Company and the Investor. No provision hereof may be
waived other than by an instrument in writing signed by the party against whom
enforcement is sought.
          (i) Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
an overnight courier service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:
               If to the Company:
Galena Biopharma, Inc.
310 N. State Street, Suite 208
Lake Oswego, Oregon 97034
Telephone: (855) 855-4052
Facsimile: (855) 855-7422
Attention: Mark J. Ahn, Ph.D.
               If to the Investor, to its address and facsimile number set forth
on Schedule 1 attached hereto .
or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or
(C) provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.
          (j) Effective Date; Successors and Assigns. This Agreement shall be
effective upon its acceptance by the Company as evidenced by the Company’s
execution and

10



--------------------------------------------------------------------------------



 



delivery to the Investor of this Agreement. This Agreement shall binding upon
and inure to the benefit of the parties and their respective successors and
assigns.
          (k) Survival. Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and the Investor contained herein
and the agreements and covenants set forth herein shall survive the Closing and
the delivery and exercise of the Exchange Shares, as applicable.
[Signature Pages Follow]

11



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has caused this Exchange Agreement to
be duly executed as of the date first written above.

            COMPANY
        GALENA BIOPHARMA, INC.
      By:           Name:   Mark J. Ahn, Ph.D.        Title:   President and
Chief Executive Officer   

12



--------------------------------------------------------------------------------



 



         

     IN WITNESS WHEREOF, the Investor has caused this Exchange Agreement to be
duly executed as of the date first written above.

     
Name of Investor:
     
Number of Warrant Shares:
   

     
Name of Authorized Signatory:
   
 
   

     
Name of Authorized Person:
   
 
   

     
Signature of Authorized Person:
   
 
   

13



--------------------------------------------------------------------------------



 



SCHEDULE 1

     
Address of Investor
  Date, Warrant No., if any, and Total Number of Shares of Common Stock
Purchasable Under the Investor Warrants
 
   

       
Telephone:
     
 
     
Facsimile:
     
 
     

14